IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-73,079-03


EX PARTE ANTHONY WAYNE KENLEY, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER F-2005-0991-EWHC2 IN THE
367TH JUDICIAL DISTRICT COURT OF DENTON COUNTY


 Per Curiam.


O R D E R

 This is an application for a writ of habeas corpus that was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the
Texas Code of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant was convicted of two counts of indecency with a child and two counts of
aggravated sexual assault.  His sentences were assessed at two terms of confinement for
twenty years, a term of sixty years, and a term of fifty years.  Applicant appealed the
conviction in Kenley v. State, No. 02-06-00127-CR (Tex. App. - Fort Worth, October 12,
2006, no pet.).
	The trial court recommends that this application be dismissed pursuant to the Texas
Code of Criminal Procedure, article 11.07, §4(a)-(c).  However, applicant's previous
application for habeas corpus relief did not challenge his conviction and sentence, for
purposes of Section 4.  See Ex parte Santana, 227 S.W.3d 700, 704 (Tex. Crim. App. 2007). 
Therefore this application is subject to review on the merits.
	Based on this Court's independent review of the record, we find that Applicant's
claims are without merit.  Therefore we deny relief.

FILED: February 2, 2011
DO NOT PUBLISH